Citation Nr: 0407441	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  96-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability manifested by sleep problems, loss of 
concentration, depression, and night sweats, claimed to be 
the result of an undiagnosed illness.  

2.  Entitlement to service connection for a cardiovascular 
disorder manifested by chest pain, dizziness, and elevated 
blood pressure readings, claimed to be the result of an 
undiagnosed illness.  

3.  Entitlement to service connection for a dermatological 
disorder manifested by a skin rash and hair loss, claimed to 
be the result of an undiagnosed illness.  

4.  Entitlement to service connection for headaches, claimed 
to be the result of an undiagnosed illness.  

5.  Entitlement to service connection for a visual disorder 
manifested by blurred vision, eye pain, and sensitivity to 
light, claimed to be the result of an undiagnosed illness.  

6.  Entitlement to service connection for a gastrointestinal 
disorder manifested by nausea, claimed to be the result of an 
undiagnosed illness.  

7.  Entitlement to service connection for an orthopedic 
disability manifested by muscular and joint pain (to include 
jaw pain), claimed to be the result of an undiagnosed 
illness.  

8.  Entitlement to service connection for a respiratory 
disorder manifested by breathing problems, claimed to be the 
result of an undiagnosed illness.  

9.  Entitlement to service connection for an ear disorder 
manifested by pain, claimed to be the result of an 
undiagnosed illness.  

10.  Entitlement to service connection for a genitourinary 
disorder manifested by a urinary infection, claimed to be the 
result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Juan Jose Nolla-Acosta, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from January 1988 
to October 1991.  During that time, and specifically between 
December 1990 and April 1991, the veteran participated in 
Operation Desert Storm/Shield.  The service personnel records 
also indicate that the veteran received the Southwest Asia 
Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two separate rating actions.  
Specifically, by a June 1995 decision, the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee 
denied the issues of entitlement to service connection for a 
psychiatric disorder, a cardiovascular disorder, a 
dermatological disorder, headaches, a visual disorder, a 
gastrointestinal disorder, as well as a disability manifested 
by muscular and joint pain, all asserted to be the result of 
an undiagnosed illness.  Additionally, by an August 1997 
decision, the RO in Muskogee, Oklahoma denied the issues of 
entitlement to service connection for a respiratory disorder 
manifested by breathing problems, an ear disorder manifested 
by pain, as well as a urinary infection, all asserted to be 
the result of an undiagnosed illness.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

In October 1998, the veteran submitted multiple VA 
Form 21-4142s, Authorization And Consent To Release 
Information To The Department Of Veterans Affairs (VA).  In 
these documents, the veteran cited numerous sources of 
private medical care for his claimed disabilities.  
Significantly, while records from some of the private 
physicians referenced in these documents have been obtained 
and associated with the claims folder, not all of the cited 
reports have been procured.  A remand is necessary, 
therefore, to accord the RO an opportunity to obtain all such 
available records and to associate them with the veteran's 
claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that, with regard to the 
claims on appeal, all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claims, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  After obtaining any necessary re-
authorization, the RO should obtain 
copies of all relevant private medical 
treatment cited in the VA Form 21-4142s, 
Authorization And Consent To Release 
Information To The Department Of Veterans 
Affairs (VA), submitted by the veteran in 
October 1998.  All available medical 
reports should be associated with the 
veteran's claims folder.  

3.  The RO should then re-adjudicate the 
issues on appeal.  If the decisions 
remain in any way adverse to the veteran, 
he and his attorney should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
July 2002.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




